          Case 2:17-bk-10900-ER                   Doc 107 Filed 07/02/20 Entered 07/02/20 09:49:53                                       Desc
                                                   Main Document     Page 1 of 4

 Attorney or Trustee Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Numbers, State Bar No. & Email Address

 Timothy J. Yoo (SBN 155531)
 800 South Figueroa Street, Suite 1260                                                                    FILED & ENTERED
 Los Angeles, CA 90017
 Telephone: (310) 229-3361                                                                                       JUL 02 2020
 Facsimile: (213) 627-7194
 Email: tjy@lnbyb.com
                                                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                                                            Central District of California
                                                                                                            BY gonzalez DEPUTY CLERK

     Attorney for chapter 7 trustee
     Chapter 7 trustee
                                                                                                 CHANGES MADE BY COURT
                                           UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

 In re:                                                                       CASE NO.: 2:17-BK-10900-ER
                                                                              CHAPTER: 7
 BLUE GLOBAL, LLC ,
                                                                                  ORDER ON FINAL FEE APPLICATIONS
                                                                                  ALLOWING PAYMENT OF:
                                                                                  (1) COURT AND U.S. TRUSTEE FEES; AND
                                                                                  (2) FINAL FEES AND EXPENSES OF
                                                                                  TRUSTEE AND PROFESSIONALS
                                                                                  IN ADMNISTRATIVELY INSOLVENT CASE
                                                                                             [LBR 2016-1(c)(4)]
                                                                              DATE:                 June 30, 2020
                                                                              TIME:                 11:00 a.m.
                                                                              COURTROOM:           1568
                                                                              ADDRESS:             255 E. Temple Street
                                                                                                   Los Angeles, CA 90012
                                                               Debtor(s).


The chapter 7 trustee filed a Trustee’s Final Report in this case. Applications for final compensation were filed by the
chapter 7 trustee and, if applicable, other professionals. Based on findings and conclusions made by the court, IT IS
ORDERED: Fees and expenses are approved as follows, and if not already paid may be paid:

1. Fees: U.S. Bankruptcy Court and U.S. Trustee
   U.S. Bankruptcy Court fees (specify)
          COMPLAINTS                                                          $     7 ,0000.00
                                                                              $             0.00
                                                                              $             0.00


      Subtotal of court fees                                              $         7,000.00
      U.S. Trustee fees                                                   $               0.00
      Total allowed court and U.S. Trustee fees                           $         7,000.00

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                     F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
          Case 2:17-bk-10900-ER                   Doc 107 Filed 07/02/20 Entered 07/02/20 09:49:53                                       Desc
                                                   Main Document     Page 2 of 4

2. Professional Fees and Expenses:
       a. Chapter 7 Professional Fees and Expenses:

                                       Total Final Request            Total Allowed              Paid-to-Date             Remaining to be Paid
             (1) Name of Professional/Profession: HAHN FIFE & COMPANY
               Fees                $          2,614.00           $           2,614.00        $              0.00      $           2,614.00
               Expenses            $             477.50          $             477.50        $              0.00      $             477.50
             (2) Name of Professional/Profession: LEVENE NEALE BENDER YOO & BRILL
               Fees                $       393,239.50            $       393,239.50          $              0.00      $      393,239.50*
               Expenses            $         16,443.94           $         16,443.94         $              0.00      $         16,443.94
             (3) Name of Professional/Profession:
               Fees                $                             $                           $                        $
               Expenses            $                             $                           $                        $
         *The fees requested are different than distributions stated in NFR due to administratively insolvent case
         and pro rata portion in the TFR and NFR

         Additional professional fees and expenses attached.
   b.     Chapter 11 Professional Fees and Expenses (prior to conversion to chapter 7):
                                Total Final Request      Total Allowed      Paid-to-Date                                  Remaining to be Paid
             (1) Name of Professional/Profession:
               Fees                $                             $                           $                        $
               Expenses            $                             $                           $                        $
             (2) Name of Professional/Profession:
               Fees                $                             $                           $                        $
               Expenses            $                             $                           $                        $
             (3) Name of Professional/Profession:
               Fees                $                             $                           $                        $
               Expenses            $                             $                           $                        $
   *     Additional professional fees and expenses attached.

3. Trustee Fees and Expenses:
       a. Chapter 7 Trustee Fees and Expenses:
                                       Total Final Request            Total Allowed              Paid-to-Date             Remaining to be Paid
                                           Trustee (name): TIMOTHY J. YOO, CHAPTER 7 TRUSTEE
               Fees                $         19,307.40           $         19,307.40         $              0.00      $         19,307.40*
               Expenses            $             242.90          $             242.90        $              0.00      $              242.90
               Bank Fees           $          1,506.98           $           1,506.98        $        1,506.98        $                 0.00
               Bond                $             550.14          $             550.14        $           550.14       $                 0.00
               Taxes               $                0.00         $                0.00       $              0.00      $                 0.00
         *The fees requested are different than distributions stated in NFR due to administratively insolvent case
         and pro rata portion in the TFR and NFR

         Additional trustee fees and expenses attached.
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 2                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 2:17-bk-10900-ER                   Doc 107 Filed 07/02/20 Entered 07/02/20 09:49:53                                       Desc
                                                 Main Document     Page 3 of 4

     b. Chapter 11 Trustee Fees and Expenses (prior to conversion to chapter 7):
                                     Total Final Request            Total Allowed              Paid-to-Date             Remaining to be Paid
          Trustee (name):
             Fees                $                             $                           $                        $
             Expenses            $                             $                           $                        $
             Bank Fees           $                             $                           $                        $
             Bond                $                             $                           $                        $
             Taxes               $                             $                           $                        $

       Additional trustee fees and expenses attached.


4. If the final dividend to creditors is the same or higher than proposed in the Trustee’s Final Report, the trustee shall
   immediately proceed with the final distribution to creditors and professionals. If the final dividend to creditors is less
   than that which was proposed in the Trustee’s Final Report, the trustee shall immediately submit to the U.S. Trustee
   an Amended Trustee’s Report of Proposed Distribution and Dividend Payments within 30 days of the entry of this
   order. Within 14 days the U.S. Trustee will review the proposed distribution and notify the trustee to proceed with the
   final distribution to creditors and professionals. The distribution to creditors and professionals shall occur at the same
   time and no later than 90 days from the entry of this order.

5.       Other: With respect to the Trustee’s Final Report, the Court hereby adopts its tentative ruling [Doc. No. 103] as the
     final ruling and incorporates herein, in full, by reference.




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 2:17-bk-10900-ER                   Doc 107 Filed 07/02/20 Entered 07/02/20 09:49:53                                       Desc
                                                 Main Document     Page 4 of 4

6.   Additional Professional Fees and Expenses:
     a. Chapter 7 Professional Fees and Expenses:



     b. Chapter 11 Professional Fees and Expenses (prior to conversion to chapter 7):

                                                                         ###




                Date: July 2, 2020




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 4                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
